Name: 81/55/EEC: Commission Decision of 19 January 1981 authorizing the French Republic not to apply Community treatment to woven fabrics of synthetic fibres (discontinuous or waste) originating in South Korea, the People's Republic of China and Thailand (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-02-25

 Avis juridique important|31981D005581/55/EEC: Commission Decision of 19 January 1981 authorizing the French Republic not to apply Community treatment to woven fabrics of synthetic fibres (discontinuous or waste) originating in South Korea, the People's Republic of China and Thailand (Only the French text is authentic) Official Journal L 050 , 25/02/1981 P. 0038****( 1 ) OJ NO L 16 , 22 . 1 . 1980 , P . 14 . ( 2 ) OJ NO L 365 , 27 . 12 . 1978 , P . 1 . ( 3 ) OJ NO L 345 , 31 . 12 . 1979 , P . 1 . COMMISSION DECISION OF 19 JANUARY 1981 AUTHORIZING THE FRENCH REPUBLIC NOT TO APPLY COMMUNITY TREATMENT TO WOVEN FABRICS OF SYNTHETIC FIBRES ( DISCONTINUOUS OR WASTE ) ORIGINATING IN SOUTH KOREA , THE PEOPLE ' S REPUBLIC OF CHINA AND THAILAND ( ONLY THE FRENCH TEXT IS AUTHENTIC ) ( 81/55/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR THE FIRST PARAGRAPH OF ARTICLE 115 THEREOF , HAVING REGARD TO COMMISSION DECISION 80/47/EEC OF 20 DECEMBER 1979 ON SURVEILLANCE AND PROTECTIVE MEASURES WHICH MEMBER STATES MAY BE AUTHORIZED TO TAKE IN RESPECT OF IMPORTS OF CERTAIN PRODUCTS ORIGINATING IN THIRD COUNTRIES AND PUT INTO FREE CIRCULATION IN ANOTHER MEMBER STATE ( 1 ), AND IN PARTICULAR ARTICLE 3 THEREOF , WHEREAS ON 9 JANUARY 1981 A REQUEST WAS MADE UNDER THE FIRST PARAGRAPH OF ARTICLE 115 OF THE TREATY BY THE FRENCH GOVERNMENT TO THE COMMISSION OF THE EUROPEAN COMMUNITIES FOR AUTHORIZATION NOT TO APPLY COMMUNITY TREATMENT TO WOVEN FABRICS OF SYNTHETIC FIBRES ( DISCONTINUOUS OR WASTE ), FALLING WITHIN SUBHEADING 56.07 A OF THE COMMON CUSTOMS TARIFF ( CATEGORY 3 ), ORIGINATING IN SOUTH KOREA , THE PEOPLE ' S REPUBLIC OF CHINA AND THAILAND AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES ; WHEREAS THE IMPORTATION INTO THE COMMUNITY OF THE PRODUCTS IN QUESTION ORIGINATING IN SOUTH KOREA , THE PEOPLE ' S REPUBLIC OF CHINA AND THAILAND IS COVERED BY AN AGREEMENT NEGOTIATED BETWEEN THE COMMUNITY AND THESE COUNTRIES ; WHEREAS UNDER THAT AGREEMENT SOUTH KOREA , THE PEOPLE ' S REPUBLIC OF CHINA AND THAILAND HAS UNDERTAKEN TO TAKE ALL NECESSARY STEPS TO LIMIT ITS EXPORTS OF THE PRODUCTS IN QUESTION TO THE COMMUNITY WITHIN CERTAIN CEILINGS ; WHEREAS IN ORDER TO IMPLEMENT THAT AGREEMENT AND TAKE ACCOUNT OF ITS CHARACTERISTICS , THE COUNCIL ADOPTED REGULATIONS ( EEC ) NO 3059/78 ( 2 ) AND ( EEC ) NO 3061/79 ( 3 ), INTRODUCING SPECIFIC COMMON RULES FOR IMPORTS OF CERTAIN TEXTILE PRODUCTS ; WHEREAS THE DIFFERENCES IN MARKET CONDITIONS WITHIN THE COMMUNITY AND THE PARTICULAR SENSITIVITY OF THIS BRANCH OF COMMUNITY INDUSTRY HAVE BEEN TAKEN INTO ACCOUNT IN ALLOCATING THE ABOVEMENTIONED COMMUNITY CEILINGS BETWEEN THE MEMBER STATES ; WHEREAS FOR THIS REASON DISPARITIES STILL EXIST BETWEEN THE CONDITIONS GOVERNING THE IMPORTATION OF THE PRODUCTS IN QUESTION INTO THE DIFFERENT MEMBER STATES ; WHEREAS UNIFORMITY CAN ONLY BE BROUGHT ABOUT GRADUALLY ; WHEREAS WITH REGARD TO THE SITUATION OF THE INDUSTRY CONCERNED , THE INFORMATION RECEIVED BY THE COMMISSION INDICATES THAT DIRECT IMPORTS OF THE PRODUCTS IN QUESTION ORIGINATING IN SOUTH KOREA , THE PEOPLE ' S REPUBLIC OF CHINA AND THAILAND WERE RESPECTIVELY 502 TONNES , 130 TONNES AND 632 TONNES IN 1980 ; WHEREAS IMPORTS IN FREE CIRCULATION ARE RESPECTIVELY 234 TONNES , 133 TONNES AND 379 TONNES ; WHEREAS TOTAL IMPORTS OF THE PRODUCTS IN QUESTION ORIGINATING IN ALL THIRD COUNTRIES HAVE INCREASED FROM 8 429 TONNES IN 1978 TO 9 744 TONNES IN 1979 ; WHEREAS THE MARKET SHARE TAKEN BY THOSE IMPORTS WAS 13 % DURING THE SAME PERIOD ; WHEREAS THE PRICES OF THE PRODUCTS IN QUESTION ORIGINATING IN THESE COUNTRIES ARE CONSIDERABLY BELOW THE PRICES OF LIKE PRODUCTS MANUFACTURED IN FRANCE ; WHEREAS OUTPUT OF LIKE PRODUCTS IN FRANCE AMOUNTED 57 802 TONNES IN 1978 AND 61 514 TONNES IN 1979 ; WHEREAS THE DOMESTIC INDUSTRY ' S SHARE OF THE HOME MARKET HAS FALLEN FROM 62 % IN 1978 TO 61 % IN 1979 ; WHEREAS APPLICATIONS FOR IMPORT DOCUMENTS COVERING 668.642 TONNES ARE DULY PENDING WITH THE AUTHORITIES OF THE MEMBER STATE HAVING MADE THE REQUEST ; WHEREAS FURTHER INDIRECT IMPORTS , WOULD BE LIKELY TO AGGRAVATE THESE DIFFICULTIES OF THE INDUSTRIAL SECTOR CONCERNED AND JEOPARDIZE THE AIMS OF THE ABOVEMENTIONED COMMERCIAL POLICY MEASURES ; WHEREAS IT IS NOT POSSIBLE TO SET IN MOTION RAPIDLY THE MACHINERY FOR BRINGING ABOUT THE NECESSARY COOPERATION FROM THE OTHER MEMBER STATES ; WHEREAS AUTHORIZATION SHOULD ACCORDINGLY BE GIVEN FOR THE APPLICATION OF PROTECTIVE MEASURES UNDER THE FIRST PARAGRAPH OF ARTICLE 115 , SUBJECT TO THE CONDITIONS LAID DOWN IN DECISION 80/47/EEC , AND IN PARTICULAR ARTICLE 3 THEREOF , HAS ADOPTED THIS DECISION : ARTICLE 1 THE FRENCH REPUBLIC IS AUTHORIZED NOT TO APPLY COMMUNITY TREATMENT TO THE PRODUCTS INDICATED BELOW , ORIGINATING IN SOUTH KOREA , THE PEOPLE ' S REPUBLIC OF CHINA AND THAILAND AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES IN RESPECT OF WHICH APPLICATIONS FOR IMPORT LICENCES WERE LODGED AFTER 1 JANUARY 1981 . THIS AUTHORIZATION SHALL NOT COVER PRODUCTS TO A TOTAL VOLUME CORRESPONDING TO 22 % OF THE QUOTAS WITH REGARD TO THE ABOVEMENTIONED THIRD COUNTRIES . THIS QUANTITY SHALL BE DISTRIBUTED AMONG THE APPLICANTS FOR IMPORT DOCUMENTS WHOSE APPLICATIONS ARE DULY PENDING AT THE DATE OF THIS DECISION . // // CCT HEADING NO // DESCRIPTION // // 56.07 A ( CATEGORY 3 ) // WOVEN FABRICS OF SYNTHETIC FIBRES ( DISCONTINUOUS OR WASTE ) OTHER THAN NARROW WOVEN FABRICS , PILE FABRICS ( INCLUDING TERRY FABRICS ) AND CHENILLE FABRICS // ARTICLE 2 THIS DECISION SHALL APPLY UNTIL 30 JUNE 1981 . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE FRENCH REPUBLIC . DONE AT BRUSSELS , 19 JANUARY 1981 . FOR THE COMMISSION WILHELM HAFERKAMP MEMBER OF THE COMMISSION